DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on October 25, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 is in compliance with 37 CFR 1.97 and thus has been considered by the Examiner.
Priority
The present application claims benefit to U.S. Provisional Patent App. No. 62/751,409 filed on October 26, 2018 and entitled “GEOSPATIAL LOCATION-SPECIFIC FLOOD MODEL” – which upon review, provides proper support for the claims of the present application. Moreover, the present application was filed on October 25, 2019, which is less than or equal to a year after the provisional filing date of October 26, 2018. Hence, the present application validly claims the benefit of, and incorporates by reference the entirety of, the above provisional under 35 U.S.C. 119(e) and 37 CFR 1.78(a). See MPEP 211.
                Status of Claims
Claims 1-20 are pending and have been examined. The claim rejections and objections to the Specification are set forth below.
Specification
The disclosure is objected to because of the following informalities: 
On page 2, para. [0006], first line, “(1 in 100 year)” should be “(1 in 100 years
On page 7, para. [0031], last line of paragraph, a definition of “GIS” should be provided before the acronym is used, e.g., “Geographic Information System (GIS)”. 
On page 8, para. [0037], fourth line down, it would be helpful and clarifying to indicate that “b” stands for “billion”, e.g., “has been $1.627 billion ($1.627b)” or “has been $1.627 billion (b)” or however way Applicant sees fit. Then the “b” abbreviation can be used freely afterwards. Seventh line down, same applies to “5.5m” where the “m” should be indicated to stand for “million” before the “m” abbreviation is utilized.
Appropriate correction is required.
Claim Objections
Claim 14 is objected to due to minor informalities:
As to claim 14, the limitation “The system of claim 9” should be “The method of claim 9”. Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claim 9, the method steps starting from the second paragraph reciting “receiving…; deriving…; tabulating…; calculating…; receiving…; deriving…matching…; and outputting…” are not recited as being performed by a hardware element (e.g., processor), so to prevent the interpretation that they are being performed manually by a human being, such hardware element (e.g., processor) should be added as performing those method steps. 
As to claim 17, the “and” in “calculating a premium…premium; and” (fifth claim paragraph down) should be removed because it is not the penultimate paragraph of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system (independent claim 1), a method (independent claim 9), or a non-transitory computer-readable storage medium (independent claim 17), which each constitute at least one of the statutory categories of invention. 
Step 2A, Prong One:  The Examiner has identified independent “method” claim 9 as the claim that represents the claimed invention for analysis and is similar to independent “system” claim 1 and independent “non-transitory computer-readable storage medium” claim 17.  The claims recite a method for geospatial location-specific risk pricing of a peril, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “collecting…one or more characteristics of the Earth's surface; receiving information defining a region of interest; deriving a risk score for each of multiple sample locations in the region based at least in part on the one or more characteristics of the Earth's surface; tabulating the risk scores into multiple percentile segments; calculating a premium for each of the percentile segments, whereby the premiums are applied across the percentile segments to result in a target average premium; receiving information related to a specific location of interest within the region; deriving a specific risk score for the specific location; matching the specific risk score to a corresponding one of the multiple percentile segments; and outputting the premium associated with the corresponding one of the multiple percentile segments”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being deriving and tabulating risk scores based on percentile segments and matching specific risk scores to corresponding multiple percentile segments to output premiums. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1, 9 & 17 recite an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of an aerial sensor, to perform all the steps. A plain reading of FIGS. 7-9 as well as their associated descriptions in paragraphs [0068]-[0079] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0069] (“Moreover, data can be collected from various devices such as aerial (e.g., aircraft or drone) sensors, including cameras, X-band interferometric synthetic aperture radar (IFSAR), P-band SAR, synthetic aperture radar (SAR), and Light Detection and Ranging (LIDAR).”); [0072] (“Some implementations can be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the technology include, but are not limited to, personal computers, server computers, handheld or laptop devices, cellular telephones, mobile phones, wearable electronics, gaming consoles, tablet devices, multiprocessor systems, microprocessor-based systems, set-top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, or the like.”); [0077]-[0078] (discussing “general software 920” or “general software application 920”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The aerial sensor is also recited at a high-level of generality, e.g., as a generic sensor (or having program instructions stored thereon performing) generic computer functions such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the aerial sensor of independent claim 9, independent claims 1 & 17 also contain the generic computing components of: a geospatial location-specific risk pricing system (claim 1), at least one memory device (claim 1), at least one processor (claim 1), a non-transitory computer-readable storage medium (claim 17), and a computing system (claim 17).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the aerial sensor (claims 1, 9 & 17), the geospatial location-specific risk pricing system (claim 1), the at least one memory device (claim 1), the at least one processor (claim 1), the non-transitory computer-readable storage medium (claim 17), and the computing system (claim 17) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 9 is not patent eligible, nor are independent claims 1 & 17 based on similar reasoning and rationale.
Dependent claims 2-8, 10-16 & 18-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 10, the limitations of “The system of claim 1, wherein the one or more characteristics of the Earth's surface comprises elevation data” (claim 2) and “The method of claim 9, wherein the one or more characteristics of the Earth's surface comprises elevation data” (claim 10), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional instances of abstract data/information such as the one or more characteristics of the Earth’s surface (as comprising elevation data) in a method for geospatial location-specific risk pricing of a peril.
In claims 3 & 11, the limitations of “The system of claim 2, wherein the elevation data comprises Digital Terrain Model (DTM) data” (claim 3) and “The method of claim 10, wherein the elevation data comprises Digital Terrain Model (DTM) data” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional instances of abstract data/information such as the elevation data (as comprising DTM data) in a method for geospatial location-specific risk pricing of a peril.
In claims 4, 12 & 18, the limitations of “The system of claim 1, wherein the target average premium comprises an aggregate loss value for the region divided by a number of insurance policies in the region” (claim 4), “The method of claim 9, wherein the target average premium comprises an aggregate loss value for the region divided by a number of insurance policies in the region” (claim 12) and “The computer-readable storage medium of claim 17, wherein the target average premium comprises an aggregate loss value for the region divided by a number of insurance policies in the region” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional instances of abstract data/information such as the target average premium (as comprising an aggregate loss value for the region divided by a number of insurance policies in the region) in a method for geospatial location-specific risk pricing of a peril.
In claims 5-6 & 13-14, the limitations of “The system of claim 1, wherein the risk scores are related to flood risk” (claim 5), “The system of claim 1, wherein the risk scores are related to wildfire risk” (claim 6), “The method of claim 9, wherein the risk scores are related to flood risk” (claim 13), and “The system of claim 9, wherein the risk scores are related to wildfire risk” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional instances of abstract data/information such as the risk scores (as relating to flood/wildfire risk) in a method for geospatial location-specific risk pricing of a peril.
In claims 7, 15 & 19, the limitations of “The system of claim 1, wherein deriving the specific risk score for the specific location includes: estimating, using the one or more characteristics of the Earth's surface at the multiple sample locations in the region, information defining a water elevation associated with a flood event; and generating, based at least in part on the information defining the water elevation, likelihood data corresponding to the flood event” (claim 7), “The method of claim 9, wherein deriving the specific risk score for the specific location includes: estimating, using the one or more characteristics of the Earth's surface at the multiple sample locations in the region, information defining a water elevation associated with a flood event; and generating, based at least in part on the information defining the water elevation, likelihood data corresponding to the flood event” (claim 15) and “The computer-readable storage medium of claim 17, wherein deriving the specific risk score for the specific location includes: estimating, using the one or more characteristics of the Earth's surface at the multiple sample locations in the region, information defining a water elevation associated with a flood event; and generating, based at least in part on the information defining the water elevation, likelihood data corresponding to the flood event” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of deriving the specific risk score for the specific location (as including further estimating and generating steps) in a method for geospatial location-specific risk pricing of a peril.
In claims 8, 16 & 20, the limitations of “The system of claim 7, wherein the likelihood data corresponding to the flood event includes a probability of the flood event at the specific location” (claim 8), “The method of claim 9, wherein the likelihood data corresponding to the flood event includes a probability of the flood event at the specific location” (claim 16) and “The computer-readable storage medium of claim 17, wherein the likelihood data corresponding to the flood event includes a probability of the flood event at the specific location” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe additional instances of abstract data/information such as the likelihood data corresponding to the flood event (as including a probability of the flood event at the specific location) in a method for geospatial location-specific risk pricing of a peril.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., U.S. Pat. Pub. 2018/0165616 A1 (“Sun”) in view of Fields et al., U.S. Pat. Pub. 2016/0239924 A1 (“Fields”).
As to claim 1, Sun teaches, suggests and discloses: “a geospatial location-specific risk pricing system, comprising:” (see, e.g., Sun, Abstract (“the present invention produces derivatives, tools, and informational services for various purposes, such as, flood risk assessment; flood determination; and insurance rating [e.g., risk pricing see para. [0124] (“The most dominant way of insurance rating today is based on single frequency of event, which is either under or over pricing.”)]…based on various inputs…includ[ing]…geospatial algorithms”); paras. [0003], [0020] (geospatial algorithms); [0046] (“National Elevation Dataset is available in a geospatial data structure and file format for storing raster-based Digital Elevation Model (DEM).”); [0065] (Geospatial Information System (GIS) capabilities”). 
“an aerial sensor configured to collect one or more characteristics of the surface”. See, e.g., Sun, paras. [0130] (“unmanned drones [aerial sensor]”); [0006], [0062], [0072] (modeling water events or observation of flooding events “based on satellite [also an aerial sensor] imagery, aerial photos, pictures, or any other information [collecting one or more characteristics of the surface].”).
“at least one memory device storing instructions for causing a processor to:” (see, e.g., Sun, paras. [0078], [0102] (“The present invention uses various combinations of hardware and software for this process.”); [0103] (“Machines can be software, hardware, or any combination of the two. Examples of software include…Geographic information systems (GIS) software…Examples of hardware include…computers.”).
 “receive information defining a region of interest”. See, e.g., Sun, Abstract (“The input data include various information, such as…flooded areas, flood plain, inundated areas”); paras. [0020] (same); [0081], [0091], [0093], [0095], [0098] (receiving information for inundated areas) [0057] (“(FEMA) flood hazard areas”); [0063] (“locating and identifying features within an inundation area.”); [0064] (“the present invention uses various tiling mechanisms for utilizing terrain data to make the modeling proceed on a "seemingly" seamless terrain dataset for a large geographic area.”). 
“derive a risk score for each of multiple sample locations in the region based at least in part on the one or more characteristics of the Earth’s surface”. See, e.g., Sun, paras. [0119] (“The First Impacting Water Surface Elevation for a structure can be determined by bringing in structure characteristics at that location, such as Lowest Structure Elevation”); [0120] (“The Threshold Events, such as First Impacting events, can be determined through modeling”); [0122] (“The Threshold Events…are valuable for…determining historical inundation of a location”); [0123] (“Threshold events can serve as unique ‘risk scores’ for a flooding source for any location or structures affixed to that location [thus, deriving a risk score for each of multiple sample locations in the region based at least in part on the one or more characteristics of the Earth’s surface, e.g., structure characteristics at that location by modeling).
 “tabulate the risk scores into multiple percentile segments; and”. See, e.g., Sun, para. [0124] (“Threshold events can serve as lower and upper boundary conditions, allowing precisely rating risks of water event, as a result precisely rating insurance premium. For example, the preset invention determines that the First Impacting Event on a building is 0.5% event, with a certain water surface elevation, and the Lasting Impacting Event is 0.25% event [multiple percentile segments]”); [0125] (“When characteristics and conditions of Threshold Events are aggregated [tabulating the risk scores], results provide insight about water event for a group. For example, aggregated First Impacting analytics can provide insight about flood risk for a community or about a portfolio of insurance policies.”).
“calculate a premium for each of the percentile segments, whereby the premiums are applied across the percentile segments to result in a target…premium”. See, e.g., Sun, paras. [0022] (“Models of "Threshold Events" are among the produced, and of great significance for various purposes including flood risk assessment; precisely rating flood insurance premium.”); [0025] (“The present invention is to produce…premiums”); [0112], [0131], [0141], [0178], [0188], [0190]-[0194], claims 4 & 11 (better estimation of insurance premiums or calculating flood insurance premiums); [0124] (“Threshold events can serve as lower and upper boundary conditions, allowing precisely rating risks of water event, as a result precisely rating insurance premium. For example, the preset invention determines that the First Impacting Event on a building is 0.5% event, with a certain water surface elevation, and the Lasting Impacting Event is 0.25% event, where the water surface elevation is 4 feet higher. Using these boundary conditions, the precise risk of the house can be rated, as well as the precise premium of insurance [calculate a premium for each of the percentile segments, whereby the premiums are applied across the percentile segments to result in a target…premium].”); [0200] (“The present invention produces analytics of First Impacting Events in various forms such as physical or electronic forms. For example, for one structure, the first impacting event of flood could be 0.1% event, or 1 in 1000. The First Impacting Event of flood for another structure could be 1% event, or 1 in 100. This "number" can be used to explain the difference of the flood risk for the two structures, and potentially explain why the premium of the first building is lower than the second [same].”).
“receive information related to a specific location of interest within the region”. See, e.g., Sun, paras. [0107] (“A water event that qualifies as First Impacting event [receiving information] must meet the following criteria:”); [0108] (“Horizontally, the spatial extent of this flood event must touch the location of interest or the structure of interest.”); [0109] (“Vertically, for a location, the water level of the event must equal to the lowest "bare earth" elevation of the location of interest.”); [0117] (“First Impacting Stage is a threshold water stage (water height) measured at a location (reference location that is usually different from a location of interest) when water starts to "touch" a location or a structure of interest.”).
“derive a specific risk score for the specific location”. See, e.g., Sun, paras. [0107]-[0109] (the First Impacting event, or risk score above, is derived when the flood event and water event match or compare to the location of interest); [0117] (“First Impacting Stage is a threshold water stage (water height) measured at a location (reference location that is usually different from a location of interest) when water starts to "touch" a location or a structure of interest [measuring the First Impacting Stage is deriving the specific risk score for the specific location].”); 
“match the specific risk score to a corresponding one of the multiple percentile segments; and”. See, e.g., Sun, para. [0124] (“Threshold events can serve as lower and upper boundary conditions, allowing precisely rating risks of water event, as a result precisely rating insurance premium. For example, the preset invention determines that the First Impacting Event on a building is 0.5% event, with a certain water surface elevation, and the Lasting Impacting Event is 0.25% event, where the water surface elevation is 4 feet higher. Using these boundary conditions, the precise risk of the house can be rated, as well as the precise premium of insurance. (The most dominant way of insurance rating today is based on single frequency of event, which is either under or over pricing. The preset invention solves both mathematically and practically.)”).
“output the premium associated with the corresponding one of the multiple percentile segments.” See, e.g., Sun, paras. [0025] (“The present invention is to…display…premiums [output the premium associated with the corresponding one of the multiple percentile segments]”); [0009] (producing analytics such as insurance premium rating [same]); [0122] (“setting insurance premium and risk communication [same].”); [0211] (“displaying premium estimate [same]”).
However, Sun does not specifically or expressly disclose “whereby the premiums are applied across the percentile segments to result in a target average premium” of claim 1.
Fields cures this deficiency. See, e.g., Fields, paras. [0138] (“In some embodiments, comparable segment record 1102 comprises the average (mean) 6-month premium for actual new customers in the comparable segment. In some embodiments, comparable segment record 1102 comprises the 24.5th and 75.5th percentiles of premium paid by the actual new customers in the comparable segment.”); [0139] (“In some embodiments, competitor segment record 1103 comprises the name of a competitor and the average (mean) 6 month premium charged by that competitor. In some embodiments, the competitor's average premium may be based on reported information from new customers in the peer group. In some embodiments, the competitor's average premium may be based on rates filed by that competitor with a regulatory agency in conjunction with information in the comparable segment record 1102 associated with the same key value 1104.”); [0056], [0057], [0063], [0091], [0112]-[0113], [0124], [0135] (discussing average premiums across a group or percentile segments).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sun’s and Fields’ above disclosures in order to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Sun with Fields would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., deriving a target average premium across a group or different percentile segments) to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Sun with Fields would also be particularly advantageous in integrating methods and systems for “produc[ing] derivatives, tools, and informational services for various purposes, such as, flood risk assessment; flood determination; and insurance rating” (Sun, Abstract) with methods and systems for “calculate[ing]…the average or median premium paid by the peer customers” (Fields, para. [0124]) to ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 9, Sun in view of Fields also teaches, suggests and discloses all the limitations recited by claim 9 of a “method for geospatial location-specific risk pricing of a peril, the method comprising: collecting, using an aerial sensor, one or more characteristics of the Earth's surface; receiving information defining a region of interest; deriving a risk score for each of multiple sample locations in the region based at least in part on the one or more characteristics of the Earth's surface; tabulating the risk scores into multiple percentile segments; calculating a premium for each of the percentile segments, whereby the premiums are applied across the percentile segments to result in a target average premium; receiving information related to a specific location of interest within the region; deriving a specific risk score for the specific location; matching the specific risk score to a corresponding one of the multiple percentile segments; and outputting the premium associated with the corresponding one of the multiple percentile segments.” See Sun & Fields above for the nearly identical limitations in claim 1.
As to claim 17, Sun in view of Fields additionally teaches, suggests and discloses all the limitations recited by claim 17 of a “non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for geospatial location-specific risk pricing of a peril, the operations comprising: collecting, using an aerial sensor, one or more characteristics of the Earth's surface; receiving information defining a region of interest; deriving a risk score for each of multiple sample locations in the region based at least in part on digital models generated from the one or more characteristics of the Earth's surface; tabulating the risk scores into multiple percentile segments; calculating a premium for each of the percentile segments, whereby the premiums are applied across the percentile segments to result in a target average premium; and receiving information related to a specific location of interest within the region; deriving a specific risk score for the specific location; matching the specific risk score to a corresponding one of the multiple percentile segments; and outputting the premium associated with the corresponding one of the multiple percentile segments.” See Sun & Fields above for the nearly identical limitations in claims 1 & 9.
As to claims 2 & 10, Sun in view of Fields also teaches, suggests and discloses the limitations of “The system of claim 1, wherein the one or more characteristics of the Earth's surface comprises elevation data” (claim 2) and “The method of claim 9, wherein the one or more characteristics of the Earth's surface comprises elevation data” (claim 10). See, e.g., Sun, Abstract, para. [0020] (“The input datasets also include various other data, such as, terrain elevation data”);  [0046] (“USGS produces National Elevation Dataset (NED.) National Elevation Dataset consists of high precision ground surface elevation data for the United States. National Elevation Dataset is available in a geospatial data structure and file format for storing raster-based Digital Elevation Model (DEM).”); [0194] (“various digital elevation datasets.”).
As to claims 3 & 11, Sun in view of Fields also teaches, suggests and discloses the limitations of “The system of claim 2, wherein the elevation data comprises Digital Terrain Model (DTM) data” (claim 3) and “The method of claim 10, wherein the elevation data comprises Digital Terrain Model (DTM) data” (claim 11). See, e.g., Sun, para. [0046] (“This type of data includes Digital Elevation Model (DEM) data and Digital Terrain Model (DTM). These data describe the high and low variations of earth surface. The present invention acquires this data from various sources including United States Geological Survey. The preset invention uses digital terrain data in various resolutions, common ones include 90 meters, 30 meters, 12 meters, 10 meters, 5 meters, 3 meters, and 1 meter.”).
As to claims 4, 12 & 18, Sun in view of Fields also teaches, suggests and discloses the limitations of “The system of claim 1, wherein the target average premium comprises an aggregate loss value for the region divided by a number of insurance policies in the region” (claim 4), “The method of claim 9, wherein the target average premium comprises an aggregate loss value for the region divided by a number of insurance policies in the region” (claim 12) and “The computer-readable storage medium of claim 17, wherein the target average premium comprises an aggregate loss value for the region divided by a number of insurance policies in the region” (claim 18). See, e.g., Sun, para. [0125] (“When characteristics and conditions of Threshold Events are aggregated, results provide insight about water event for a group. For example, aggregated First Impacting analytics can provide insight about flood risk for a community or about a portfolio of insurance policies.”); Fields, paras. [0056]-[0057], [0063], [0091], [0112]-[0113] (calculating average premiums for groups of policies); [0124], [0135], [0138]-[0139] (calculating average premiums as loss value divided by number of policies in a group or region e.g., zipcode in para. [0135]).
As to claims 5-6 & 13-14, Sun in view of Fields also teaches, suggests and discloses the limitations of “The system of claim 1, wherein the risk scores are related to flood risk” (claim 5), “The system of claim 1, wherein the risk scores are related to wildfire risk” (claim 6), “The method of claim 9, wherein the risk scores are related to flood risk” (claim 13), and “The system of claim 9, wherein the risk scores are related to wildfire risk” (claim 14). See, e.g., Sun, Abstract (“Further, the present invention produces derivatives, tools, and informational services for various purposes, such as, flood risk assessment.”); Fields, para. [0009] (“Property information 220 may be used in combination with externally sourced data to estimate likely reconstruction costs, value of personal belongings, and risk of fire and other perils.”).
As to claims 7, 15 & 19, Sun in view of Fields also teaches, suggests and discloses the limitations of “The system of claim 1, wherein deriving the specific risk score for the specific location includes: estimating, using the one or more characteristics of the Earth's surface at the multiple sample locations in the region, information defining a water elevation associated with a flood event; and generating, based at least in part on the information defining the water elevation, likelihood data corresponding to the flood event” (claim 7), “The method of claim 9, wherein deriving the specific risk score for the specific location includes: estimating, using the one or more characteristics of the Earth's surface at the multiple sample locations in the region, information defining a water elevation associated with a flood event; and generating, based at least in part on the information defining the water elevation, likelihood data corresponding to the flood event” (claim 15) and “The computer-readable storage medium of claim 17, wherein deriving the specific risk score for the specific location includes: estimating, using the one or more characteristics of the Earth's surface at the multiple sample locations in the region, information defining a water elevation associated with a flood event; and generating, based at least in part on the information defining the water elevation, likelihood data corresponding to the flood event” (claim 19). See, e.g., Sun, paras. [0057], [0081], [0083], [0096], [0098], [0102] (discussing generation of water elevation surface models and flood likelihood data from those models e.g., in [0102], “The above modeling process results in digital models of water events, including delineated event boundaries and water surface elevation. For example, outputs of a riverine model of 1% flood event include hydraulic model outputs such as HEC-RAS files, water elevation surface TIN files, water depth raster files, inundation polygon files, etc.”).
As to claims 8, 16 & 20, Sun in view of Fields also teaches, suggests and discloses the limitations of “The system of claim 7, wherein the likelihood data corresponding to the flood event includes a probability of the flood event at the specific location” (claim 8), “The method of claim 9, wherein the likelihood data corresponding to the flood event includes a probability of the flood event at the specific location” (claim 16) and “The computer-readable storage medium of claim 17, wherein the likelihood data corresponding to the flood event includes a probability of the flood event at the specific location” (claim 20). See, e.g., Sun, para. [0112] (“For a location, the present invention produces a single flood frequency representing the "threshold" probability of flood risk when floodwater fist "touches" a location or a structure. For example, First Impacting Frequency can be 10% (a.k.a. 10-year event) for a building close to the river channel, but can be 2% for a house farther away from a channel. By comparing the two frequencies, one understands with clarity the higher risk of the first house. Further, an insurance underwriter can use such a frequency in an actuarial process for better estimation of insurance premium.”); [0009] (discussing producing analytics on flood probability).


Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Fields et al., U.S. Pat. 8,543,430 B1 – for disclosing the calculation of an “average or median premium” across percentile segment ranges (Col. 17:21-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3699
September 11, 2021

                                                                                                                                                                                                        
/ABDULMAJEED AZIZ/Examiner, Art Unit 3695